                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                            CASE NO. 1:14-CV-954

 STUDENTS FOR FAIR
 ADMISSIONS, INC.,

                         Plaintiff,

                        v.


 UNIVERSITY OF NORTH
 CAROLINA et al.,

                         Defendants.


                                 MOTION TO CONTINUE

       Plaintiff Students for Fair Admissions, Inc. (“SFFA”) respectfully submits this

Motion to Continue, seeking to move the scheduled trial date from June 8, 2020 to May

11, 2020. In support of this relief, SFFA states as follows:

       1.      On November 1, 2019, the parties filed a Joint Status Report, informing the Court

of the anticipated number of trial days and the parties’ respective requests regarding the timing

of trial. SFFA sought a trial in January of 2020. Defendants and Intervenors sought a trial date in

late March or April of 2020.

       2.      On November 5, 2019, the Court scheduled trial to begin on June 8, 2020.

       3.      Because the parties had not considered a trial date in June 2020, they conferred

regarding availability of counsel and witnesses for a two-week trial at that time.

       4.      SFFA has multiple conflicts with those trial dates.




      Case 1:14-cv-00954-LCB-JLW Document 193 Filed 12/23/19 Page 1 of 4
       5.       SFFA’s primary expert has conflicts on June 12 and 15, 2020, arising from his

son’s graduation from Stanford on June 14, 2020.

       6.       SFFA’s lead trial counsel has a longstanding out-of-state family obligation

beginning Wednesday, June 17, 2020; this renders him unavailable for trial for that date and the

remainder of that week (that is, the final three days of the scheduled two-week trial).

       7.       SFFA attempted to work through these conflicts with counsel for Defendants and

Intervenors. The parties considered a number of possibilities before coming to an agreement that

all parties would be available for a two-week trial starting May 11, 2020.

       8.       SFFA is authorized to state that Defendants’ and Intervenors’ position is that the

Court should proceed with the June 8, 2020 trial date but that both UNC and Intervenors are

available to participate in a two-week trial starting May 11, 2020 if the Court is open to

rescheduling.

       WHEREFORE, SFFA seeks an order granting this Motion and resetting the trial in this

matter to begin on May 11, 2020.




                                                 2


      Case 1:14-cv-00954-LCB-JLW Document 193 Filed 12/23/19 Page 2 of 4
Respectfully submitted this 23rd day of December, 2019.



   /s/ Thomas R. McCarthy                           /s/ Alan M. Ruley
   Thomas R. McCarthy                               Alan M. Ruley
   Consovoy McCarthy PLLC                           N.C. State Bar No. 16407
   1600 Wilson Boulevard, Suite 700                 Bell, Davis & Pitt, P.A.
   Arlington, Virginia 22209                        P.O. Box 21029
   (703) 243-4923                                   Winston Salem, NC 270120-1029
   E: tom@consovoymccarthy.com                      (336) 704-4147
                                                    E: aruley@belldavispitt.com
   /s/ William S. Consovoy
   William S. Consovoy
   Consovoy McCarthy PLLC
   1600 Wilson Boulevard, Suite 700
   Arlington, Virginia 22209
   (703) 243-4923
   E: will@consovoymccarthy.com

   /s/ Bryan K. Weir
   Bryan K. Weir
   Consovoy McCarthy PLLC
   1600 Wilson Boulevard, Suite 700
   Arlington, Virginia 22209
   (703) 243-4923
   E: bryan@consovoymccarthy.com



                                                    Attorneys for Plaintiff




                                          3


     Case 1:14-cv-00954-LCB-JLW Document 193 Filed 12/23/19 Page 3 of 4
                              CERTIFICATE OF SERVICE

       I hereby certify that I served the foregoing Motion to Continue via the Court’s

electronic filing systems, pursuant to the Electronic Filing Procedures, on all attorneys of

record who have entered an appearance by ECF in this matter.

       This 23rd day of December, 2019.

                                                        /s/ Thomas R. McCarthy
                                                        Thomas R. McCarthy




                                             4


     Case 1:14-cv-00954-LCB-JLW Document 193 Filed 12/23/19 Page 4 of 4
